Exhibit 10.5

 

Deutsche Bank [g178683kk01i001.gif]

 

EXECUTION VERSION

 

Deutsche Bank AG, London Branch

Winchester House

1 Great Winchester St, London

EC2N 2DB

Telephone:  44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

 

September 16, 2010

 

To:                           American Equity Investment Life Holding Company
6000 Westown Parkway
West Des Moines, IA 50266
Attention:                                       Treasurer
Telephone No.:           (515) 221-0002
Facsimile No.:                   (515) 221-9947

 

Re:                           Base Warrants

 

Internal Reference Nr.: 401000

 

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S. SECURITIES
EXCHANGE ACT OF 1934.  DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS ACTED SOLELY
AS AGENT IN CONNECTION WITH THIS TRANSACTION AND HAS NO OBLIGATION, BY WAY OF
ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE PERFORMANCE OF
EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL DELIVERY OF FUNDS, ASSETS,
NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS TRANSACTION
BETWEEN PARTY A AND PARTY B SHALL BE TRANSMITTED THROUGH DBSI.  DEUTSCHE BANK AG
ACTING THROUGH ITS LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR
PROTECTION CORPORATION (SIPC).

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by American Equity Investment Life
Holding Company (“Company”) to Deutsche Bank AG, London Branch (“Dealer”) as of
the Trade Date specified below (the “Transaction”).  This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  The Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

 

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo Banziger, Anthony DiIorio

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

--------------------------------------------------------------------------------


 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Company as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Company had
executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine)) on the Trade Date.  In the event of any
inconsistency between provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2.                                      The Transaction is a Warrant
Transaction, which shall be considered a Share Option Transaction for purposes
of the Equity Definitions.  The terms of the particular Transaction to which
this Confirmation relates are as follows:

 

General Terms.

 

 

 

Trade Date:

September 16, 2010

 

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 

 

Warrant Style:

European

 

 

Seller:

Company

 

 

Buyer:

Dealer

 

 

Shares:

The common stock of Company, par value USD 1.00 per Share (Exchange symbol
“AEL”)

 

 

Number of Warrants:

4,800,000. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

 

 

Warrant Entitlement:

One Share per Warrant

 

 

Maximum Number of Shares:

For any day, 4,116,628 Shares, minus the aggregate number of Shares delivered
prior to such day pursuant to (i) this Confirmation and (ii) any other
substantially similar confirmation for Warrants sold by Company to Dealer with a
trade date within 13 days of the Trade Date and with expiration dates the same
as the Expiration Dates.

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions,

 

2

--------------------------------------------------------------------------------


 

 

in no event shall the Maximum Number of Shares be subject to adjustment, except
for any adjustment pursuant to the terms of this Confirmation and the Equity
Definitions in connection with a Potential Adjustment Event (as defined in
Section 11.2(e)(i) to (vi) of the Equity Definitions, but excluding events
specified in Section 11.2(e)(vii) of the Equity Definitions, and without any
amendment to such Sections pursuant to the terms of this Confirmation).

 

 

Strike Price:

USD 16.0000

 

 

Premium:

USD 4,680,000.00

 

 

Premium Payment Date:

September 22, 2010

 

 

Exchange:

The New York Stock Exchange

 

 

Related Exchange(s):

All Exchanges

 

 

Procedures for Exercise.

 

 

 

Expiration Time:

The Valuation Time

 

 

Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 120th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

 

 

First Expiration Date:

December 14, 2015 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

 

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided

 

3

--------------------------------------------------------------------------------


 

 

by the remaining number of Expiration Dates (including such day), rounded down
to the nearest whole number, subject to adjustment pursuant to the provisos to
“Expiration Dates”.

 

 

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

 

 

Market Disruption Event:

Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

 

 

Valuation Terms.

 

 

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

 

 

Valuation Date:

Each Exercise Date.

 

 

Settlement Terms.

 

 

 

Settlement Method Election:

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature; and
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder.

 

 

Electing Party:

Company

 

 

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the First Expiration Date.

 

 

Default Settlement Method:

Net Share Settlement

 

 

Net Share Settlement:

If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified hereto free of
payment through the Clearance System.

 

4

--------------------------------------------------------------------------------


 

Share Delivery Quantity:

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date, rounded
down to the nearest whole number plus any Fractional Share Amount; provided that
in no event shall the Share Delivery Quantity for any Settlement Date exceed the
Maximum Number of Shares for such Settlement Date.

 

 

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

 

Cash Settlement:

If Cash Settlement is applicable, on the relevant Settlement Date, Company shall
pay to Dealer an amount of cash in USD equal to the Net Share Settlement Amount
for such Settlement Date.

 

 

Settlement Price:

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page AEL <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

 

 

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

 

 

Other Applicable Provisions:

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11, 9.12 and 10.5 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

 

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and

 

5

--------------------------------------------------------------------------------


 

 

limitations arising from Company’s status as issuer of the Shares under
applicable securities laws.

 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

 

 

Method of Adjustment:

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

 

 

Extraordinary Events applicable to the Transaction:

 

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
organized under the laws of the United States, any State thereof or the District
of Columbia that also becomes Company under the Transaction following such
Merger Event or Tender Offer”.

 

 

Consequence of Merger Events:

 

 

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.

 

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

 

 

Share-for-Combined:

Component Adjustment (Calculation Agent Determination).

 

 

Consequence of Tender Offers:

 

 

 

Tender Offer:

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event

 

6

--------------------------------------------------------------------------------


 

 

under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply.

 

 

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

Share-for-Other:

Modified Calculation Agent Adjustment

 

 

Share-for-Combined:

Modified Calculation Agent Adjustment

 

 

Announcement Event:

If an Announcement Date occurs in respect of a Merger Event or Tender Offer
(such occurrence, an “Announcement Event”), provided that no adjustments had
previously been made to account for such events (including pursuant to Sections
12.2 and 12.3 of the Equity Definitions), then on the earliest of the Expiration
Date, Early Termination Date or other date of cancellation (the “Announcement
Event Adjustment Date”) in respect of each Warrant, the Calculation Agent will
determine the economic effect on such Warrant of the Announcement Event
(regardless of whether the Announcement Event actually results in a Merger Event
or Tender Offer, and taking into account such factors as the Calculation Agent
may determine, including, without limitation, changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the
Transaction whether prior to or after the Announcement Event or for any period
of time, including, without limitation, the period from the Announcement Event
to the relevant Announcement Event Adjustment Date). If the Calculation Agent
determines that such economic effect on any Warrant is material, then on the
Announcement Event Adjustment Date for such Warrant, the Calculation Agent shall
make adjustments to account for such economic effect, which may include
adjustment to the exercise, settlement, payment or any other terms of such
Warrant as the Calculation Agent determines appropriate to account for such
economic effect, which adjustment shall be effective immediately prior to the
exercise, termination or cancellation of such Warrant, as the case may be.

 

 

Announcement Date:

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ

 

7

--------------------------------------------------------------------------------


 

 

Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

 

 

Failure to Deliver:

Not Applicable

 

 

Insolvency Filing:

Applicable

 

 

Hedging Disruption:

Applicable; provided that:

 

 

 

(i)                                   Section 12.9(a)(v) of the Equity
Definitions is hereby amended by inserting the following two phrases at the end
of such Section:

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

(ii)                                Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

 

 

Increased Cost of Hedging:

Applicable

 

 

Loss of Stock Borrow:

Applicable

 

 

Maximum Stock Loan Rate:

200 basis points

 

 

Increased Cost of Stock Borrow:

Applicable

 

 

Initial Stock Loan Rate:

50 basis points

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

8

--------------------------------------------------------------------------------


 

4.                                      Calculation Agent.

Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any calculation by the
Calculation Agent hereunder and a prior written request by Company, the
Calculation Agent shall provide Company a written explanation of any calculation
or adjustment made by it including, where applicable, a description of the
methodology and the basis for such calculation or adjustment in reasonable
detail, it being understood that the Calculation Agent shall not be obligated to
disclose any proprietary models used by it for such calculation.

 

5.                                      Account Details.

 

(a)                                 Account for payments to Company:

 

Bank:                                      West Bank

ABA#:                                073903354

Acct No.:                   905432

Beneficiary:     American Equity Investment Life Holding Company

Ref:                                                Derivatives

 

Account for delivery of Shares from Company:

 

DTC 50108

 

(b)                                 Account for payments to Dealer:

 

Deutsche Bank AG, London Branch
The Bank of New York
Bank Routing: 021-000-018
Account Name:  Deutsche Bank Securities, Inc.
Account No.: 8900327634

 

Account for delivery of Shares to Dealer:

 

To be provided by Dealer

 

6.                                      Offices.

 

(a)                                 The Office of Company for the Transaction
is:  Inapplicable, Company is not a Multibranch Party.

 

(b)                                 The Office of Dealer for the Transaction is:
London

 

Deutsche Bank AG, London Branch
Winchester house
1 Great Winchester St, London
EC2N 2DB

 

7.                                      Notices.

 

(a)                                 Address for notices or communications to
Company:

 

American Equity Investment Life Holding Company
6000 Westown Parkway

West Des Moines, IA 50266

 

9

--------------------------------------------------------------------------------


 

Attention:                                       Treasurer
Telephone No.:             (515) 221-0002
Facsimile No.:     (515) 221-9947

 

(b)                                 Address for notices or communications to
Dealer:

 

Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attention: Andrew Yaeger and Paul Stowell
Telephone No:                212-250-6270
Facsimile No:                    212-797-8974
Email: andrew.yaeger@db.com
Email: paul.stowell@db.com

 

With a copy to:

 

Deutsche Bank AG, London Branch
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005

 

Attention: Lars Kestner
Telephone:                                 212-250-6043
Facsimile:                                       646-593-8200
Email: lars.kestner@db.com

 

8.                                      Representations and Warranties of
Company.

 

Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:

 

(a)                                 Company has all necessary corporate power
and authority to execute, deliver and perform its obligations in respect of the
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on Company’s part; and this Confirmation has
been duly and validly executed and delivered by Company and constitutes its
valid and binding obligation, enforceable against Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

(b)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Company
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument filed
as exhibits to Company’s Annual Report on Form 10-K for the year ended
December 31, 2009, as updated by any subsequent filings, to which Company or any
of its subsidiaries is a party or by which Company or any of its subsidiaries is
bound or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by Company of

 

10

--------------------------------------------------------------------------------

 


 

this Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

 

(d)                                 A number of Shares equal to the Maximum
Number of Shares (the “Warrant Shares”) have been reserved for issuance pursuant
to the Transaction by all required corporate action of Company.  The Warrant
Shares have been duly authorized and, when delivered against payment therefor
(which may include Net Share Settlement in lieu of cash) and otherwise as
contemplated by the terms of the Warrants following the exercise of the Warrants
in accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid and non-assessable, and the issuance of the Warrant Shares
will not be subject to any preemptive or similar rights, in each case which
would have a material adverse effect on the Transaction or Dealer’s rights or
obligations relating to the Transaction.

 

(e)                                  Company is not and will not be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

(f)                                   Company is an “eligible contract
participant” (as such term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(12)(C) of the Commodity Exchange Act).

 

(g)                                  Company is not, on the date hereof, in
possession of any material non-public information with respect to Company.

 

(h)                                 All reports and other documents filed by
Company with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

 

9.                                      Other Provisions.

 

(a)                                 Opinions.  Company shall deliver to Dealer
an opinion of counsel, dated as of the Premium Payment Date, with respect to the
matters set forth in Sections 8(a) through (d) of this Confirmation.  Delivery
of such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

(b)                                 Repurchase Notices.  Company shall, on any
day on which Company effects any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if
following such repurchase, the number of outstanding Shares on such day, subject
to any adjustments provided herein, is (i) less than 56.7 million (in the case
of the first such notice) or (ii) thereafter more than 1.7 million less than the
number of Shares included in the immediately preceding Repurchase Notice. 
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any

 

11

--------------------------------------------------------------------------------


 

governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding.  Company shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.  Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person. 
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities.  The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.  The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

(c)                                  Regulation M.  Company is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, of any securities of Company, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M.  Company shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Company is not entering
into the Transaction to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.

 

(e)                                  Transfer or Assignment.  Company may not
transfer any of its rights or obligations under the Transaction without the
prior written consent of Dealer.  Dealer may, without Company’s consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party.  If at any time at which (A) the Section 16
Percentage exceeds 8.0%, (B) the Warrant Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Warrants to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists.  In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party). 
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act

 

12

--------------------------------------------------------------------------------


 

and rules promulgated thereunder directly or indirectly beneficially own (as
defined under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding.  The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any insurance or
other law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(including, without limitation, state insurance regulations) (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion.  The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.  Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

(f)                                   Dividends.  If at any time during the
period from and including the Effective Date, to and including the last
Expiration Date, (i) an ex-dividend date for a cash dividend occurs with respect
to the Shares (an “Ex-Dividend Date”), and that dividend differs from the
Regular Dividend on a per Share basis or (ii) if no Ex-Dividend Date for a cash
dividend occurs with respect to the Shares in any annual dividend period of
Company, then the Calculation Agent will adjust any of the Strike Price, Number
of Warrants and/or Daily Number of Warrants to preserve the fair value of the
Warrants to Dealer after taking into account such dividend or lack thereof. 
“Regular Dividend” shall mean for any calendar year, USD 0.08 for the sum of any
cash dividends or distributions on the Shares for which the Ex-Dividend Date
falls within such calendar year. For the avoidance of doubt, if at any time
within a calendar year the sum of any cash dividends or distributions on the
Shares for which the Ex-Dividend Date falls within a calendar year exceeds USD
0.08, the Calculation Agent will, at such time, make the relevant adjustments as
set forth in this Section 9(f), and the Regular Dividend shall be deemed to be
zero for any subsequent dividend or distribution on the Shares for which the
Ex-Dividend Date falls within the same calendar year.

 

(g)                                  Method of Delivery.  Whenever delivery of
funds or other assets is required hereunder by or to Counterparty, such delivery
shall be effected through DBSI.  In addition, all notices, demands and
communications of any kind relating to the Transaction between Dealer and
Counterparty shall be transmitted exclusively through DBSI.

 

(h)                                 Additional Provisions.

 

(i)                                     Amendments to the Equity Definitions:

 

(A)                               Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “a material”; and adding the phrase “or Warrants” at the end
of the sentence.

 

(B)                               Section 11.2(c) of the Equity Definitions is
hereby amended by (x) replacing the words “a diluting or concentrative” with “a
material”, (y) adding the phrase “or

 

13

--------------------------------------------------------------------------------


 

Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

(C)                               Section 11.2(e)(vii) of the Equity Definitions
is hereby amended by deleting the words “a diluting or concentrative” and
replacing them with the word “a material”; and adding the phrase “or Warrants”
at the end of the sentence.

 

(D)                               [Reserved]

 

(E)                                Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by:

 

(x)                                 deleting (1) subsection (A) in its entirety,
(2) the phrase “or (B)” following subsection (A) and (3) the phrase “in each
case” in subsection (B); and

 

(y)                                 deleting the phrase “neither the Non-Hedging
Party nor the Lending Party lends Shares in the amount of the Hedging Shares or”
in the penultimate sentence.

 

(F)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by:

 

(x)                                 adding the word “or” immediately before
subsection “(B)” and deleting the comma at the end of subsection (A); and

 

(y)                                 (1) deleting subsection (C) in its entirety,
(2) deleting the word “or” immediately preceding subsection (C) and (3) deleting
the penultimate sentence in its entirety and replacing it with the sentence “The
Hedging Party will determine the Cancellation Amount payable by one party to the
other.”

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, upon the occurrence of one of the following events, with
respect to the Transaction, (1) Dealer shall have the right to designate such
event an Additional Termination Event and designate an Early Termination Date
pursuant to Section 6(b) of the Agreement, (2) Company shall be deemed the sole
Affected Party with respect to such Additional Termination Event and (3) the
Transaction shall be deemed the sole Affected Transaction:

 

(A)                               A “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than Company, its subsidiaries and its
and their employee benefit plans, has become the direct or indirect “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of Company’s common
equity representing more than 50% of the voting power of Company’s common
equity.

 

(B)                               The consummation of (I) any recapitalization,
reclassification or change of the Shares (other than changes resulting from a
subdivision or combination) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets,
(II) any share exchange, consolidation or merger of Company pursuant to which
the Shares will be converted into cash, securities or other property, or
(III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s subsidiaries (excluding a pledge of securities issued by any of
Company’s subsidiaries); provided that a transaction

 

14

--------------------------------------------------------------------------------


 

described in clause (II) in which the holders of all classes of Company’s common
equity immediately prior to such transaction own, directly or indirectly, more
than 50% of all classes of common equity of the continuing or surviving
corporation immediately after such transaction in substantially the same
proportions as such ownership (subject to adjustment for any transaction in
which Company’s stockholders have the right to elect to receive more than a
single type of consideration) immediately prior to such transaction shall not be
an Additional Termination Event pursuant to this clause (B).

 

(C)                               Default by Company or any of its subsidiaries
with respect to any mortgage, agreement or other instrument under which there
was originally outstanding, or by which there was originally secured or
evidenced, indebtedness for money borrowed in excess of $120 million in the
aggregate of Company and/or any such subsidiary, whether such indebtedness now
exists or shall hereafter be created (I) resulting in such indebtedness becoming
or being declared due and payable or (II) constituting a failure to pay the
principal or interest of any such indebtedness when due and payable at its
stated maturity, upon required repurchase, upon declaration of acceleration or
otherwise.

 

(D)                               A final judgment for the payment of $10
million or more (excluding any amounts covered by insurance) rendered against
Company or any of its significant subsidiaries (as defined in Article 1, Rule
1-02 of Regulation S-X), which judgment is not discharged or stayed within 60
days after (I) the date on which the right to appeal thereof has expired if no
such appeal has commenced, or (II) the date on which all rights to appeal have
been extinguished.

 

(E)                                Dealer, despite using commercially reasonable
efforts, is unable or reasonably determines, in good faith based on the advice
of outside counsel, that it is impractical or illegal, to hedge its exposure
with respect to the Transaction in the public market without registration under
the Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

 

(F)                                 At any time on any day during the period
from and including the Trade Date, to and including the final Expiration Date,
(I) the Share Delivery Quantity that would be deliverable (determined as if such
time were the Valuation Time, such date were the Exercise Date and Valuation
Date for a number of Warrants equal to the Number of Warrants as of such date,
and Net Share Settlement applied) exceeds a number of Shares equal to 66% of the
Maximum Number of Shares, or (II) Company makes a public announcement of any
transaction or event that, in the reasonable opinion of Dealer would, upon
consummation of such transaction or upon the occurrence of such event, as
applicable, and after giving effect to any applicable adjustments hereunder,
cause the Share Delivery Quantity immediately following the consummation of such
transaction or the occurrence of such event (determined as if the time
immediately following the consummation of such transaction or the occurrence of
such event were the Valuation Time, the date upon which such transaction is
consummated or such event occurs were the Exercise Date and Valuation Date for a
number of Warrants equal to the Number of Warrants as of such Date, and Net
Share Settlement applied) to exceed a number of Shares equal to 66% of the
Maximum Number of Shares.

 

For purposes of determining an Additional Termination Event, any transaction or
event that constitutes an Additional Termination Event under both clauses
(A) and (B) above will be deemed to be an Additional Termination Event solely
under clause (B).

 

15

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a transaction or transactions described in
clauses (A) or (B) above shall not constitute an Additional Termination Event if
at least 90% of the consideration received or to be received by holders of the
Shares, excluding cash payments for fractional Shares and cash payments made
pursuant to dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock or other certificates
representing common equity interests that are listed or quoted on any of The New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or any of their respective successors) or will be so listed or quoted when
issued or exchanged in connection with such transaction or transactions.

 

(i)                                     No Collateral or Setoff.  Each party
waives any and all rights it may have to set off obligations arising under the
Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise.

 

(j)                                    Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.

 

(i)                                     If, in respect of the Transaction, an
amount is payable by Company to Dealer, (A) pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions or (B) pursuant to Section 6(d)(ii) of
the Agreement (any such amount, a “Payment Obligation”), Company shall have the
right, in its sole discretion, to satisfy the Payment Obligation by the Share
Termination Alternative (as defined below) (except that Company shall not have
the right to make such an election in the event of (I) a
Nationalization, Insolvency, Merger Event or Tender Offer in which the
consideration to be paid to holders of Shares consists solely of cash, (II) a
Merger Event or Tender Offer that is within Company’s control, or (III) an Event
of Default in which Company is the Defaulting Party or a Termination Event in
which Company is the Affected Party, other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Company’s control) and
shall give irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable; provided that if Company does not validly elect to
satisfy the Payment Obligation by the Share Termination Alternative, Dealer
shall have the right to require Company to satisfy its Payment Obligation by the
Share Termination Alternative.

 

Share Termination Alternative:                      If applicable, Company shall
deliver to Dealer the Share Termination Delivery Property on the date (the
“Share Termination Payment Date”) on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or Section 6(d)(ii) of the Agreement, as applicable, subject to
Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii) below, of
the relevant Payment Obligation, in the manner reasonably requested by Dealer
free of payment.

 

Share Termination Delivery

Property:
                                                                                                                                          
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price.  The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the

 

16

--------------------------------------------------------------------------------


 

value of such fractional security based on the values used to calculate the
Share Termination Unit Price (without giving effect to any discount pursuant to
Section 9(k)(i)).

 

Share Termination Unit Price:                              The value to Dealer
of property contained in one Share Termination Delivery Unit on the date such
Share Termination Delivery Units are to be delivered as Share Termination
Delivery Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means.  In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth in Section 9(k)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units.  In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, the Share Termination Unit Price shall be the Settlement
Price on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable.  The Calculation Agent shall notify Company of the
Share Termination Unit Price at the time of notification of such Payment
Obligation to Company or, if applicable, at the time the discounted price
applicable to the relevant Share Termination Units is determined pursuant to
Section 9(k)(i).

 

Share Termination Delivery Unit:           In the case of a Termination Event,
Event of Default Additional Disruption Event or Delisting, one Share or, in the
case of Nationalization, Insolvency, Tender Offer or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event.  If such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

Failure to Deliver:
                                                                                            
Inapplicable

 

Other applicable provisions:                                       If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9,
9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share

 

17

--------------------------------------------------------------------------------


 

Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

 

(ii)                                  Any deliveries under Section 9(j)(i) shall
be limited to the Maximum Number of Shares as defined in Section 2.

 

(k)                                 Registration/Private Placement Procedures. 
If, in the commercially reasonable opinion of Dealer, based on the advice of
outside counsel, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below. 
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the First Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants.  The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

(i)                                     If Company elects to settle the
Transaction pursuant to this clause (i) (a “Private Placement Settlement”), then
delivery of Restricted Shares by Company shall be effected in customary private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Company may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to
Section 4(2) of the Securities Act for the sale by Company to Dealer (or any
affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Dealer (or any such affiliate of Dealer).  The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to Dealer.  In the case of a Private Placement
Settlement, Dealer shall determine the appropriate discount to the Share
Termination Unit Price (in the case of settlement of Share Termination Delivery
Units pursuant to Section 9(j) above) or any Settlement Price (in the case of
settlement of Shares pursuant to Section 2 above) applicable to such Restricted
Shares in a commercially reasonable manner and appropriately adjust the number
of such Restricted Shares to be delivered to Dealer hereunder.  Notwithstanding 
the Agreement or this Confirmation, the date of delivery of such Restricted
Shares shall be the Exchange Business Day following notice by Dealer to Company,
of such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i).  For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units

 

18

--------------------------------------------------------------------------------


 

pursuant to Section 9(j) above) or on the Settlement Date for such Restricted
Shares (in the case of settlement in Shares pursuant to Section 2 above).

 

(ii)                                  If Company elects to settle the
Transaction pursuant to this clause (ii) (a “Registration Settlement”), then
Company shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable efforts to make effective under the
Securities Act a registration statement or supplement or amend an outstanding
registration statement in form and substance reasonably satisfactory to Dealer,
to cover the resale of such Restricted Shares in accordance with customary
resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to Dealer.  If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply.  If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to
Section 9(j) above or (y) the Settlement Date in respect of the final Expiration
Date for all Daily Number of Warrants) and ending on the earliest of (i) the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares or, in the case of settlement of Share Termination Delivery Units, a
sufficient number of Restricted Shares so that the realized net proceeds of such
sales equals or exceeds the Payment Obligation (as defined above), (ii) the date
upon which all Restricted Shares have been sold or transferred pursuant to
Rule 144 (or similar provisions then in force) or Rule 145(d)(2) (or any similar
provision then in force) under the Securities Act and (iii) the date upon which
all Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or any similar provision then in force) or Rule 145(d)(2) (or any
similar provision then in force) under the Securities Act.  If the Payment
Obligation exceeds the realized net proceeds from such resale, Company shall
transfer to Dealer by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following the last day of the Resale Period
the amount of such excess (the “Additional Amount”) in cash or in a number of
Shares (“Make-whole Shares”) in an amount that, based on the Settlement Price on
the last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares.  If Company elects to pay the Additional Amount in Shares,
the requirements and provisions for Registration Settlement shall apply.  This
provision shall be applied successively until the Additional Amount is equal to
zero.  In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

(iii)                               Without limiting the generality of the
foregoing, Company agrees that any Restricted Shares delivered to Dealer, as
purchaser of such Restricted Shares, (A) may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (B) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of
Rule 144(c) under the Securities Act are not satisfied with respect to Company)
has elapsed after any Settlement Date or Share Termination Payment Date, as
applicable, for such Restricted Shares, Company shall promptly remove, or cause
the transfer agent for such Restricted Shares to remove, any legends referring
to any such restrictions or requirements from such Restricted Shares upon
request by Dealer (or such affiliate of Dealer) to Company or such transfer
agent, without any requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

 

19

--------------------------------------------------------------------------------

 


 

(iv)                              If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii), as applicable, then failure to effect such Private Placement Settlement or
such Registration Settlement shall constitute an Event of Default with respect
to which Company shall be the Defaulting Party.

 

(l)                                     Limit on Beneficial Ownership. 
Notwithstanding any other provisions hereof, Dealer may not exercise any Warrant
hereunder or be entitled to take delivery of any Shares deliverable hereunder,
and Automatic Exercise shall not apply with respect to any Warrant hereunder, to
the extent (but only to the extent) that, after such receipt of any Shares upon
the exercise of such Warrant or otherwise hereunder, (i) the Section 16
Percentage would exceed 8.0%, or (ii) the Share Amount would exceed the
Applicable Share Limit.  Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery,
(i) the Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would
exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 8.0%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

(m)                             Share Deliveries. Company acknowledges and
agrees that, to the extent the holder of this Warrant is not then an affiliate
and has not been an affiliate for 90 days (it being understood that Dealer will
not be considered an affiliate under this paragraph solely by reason of its
receipt of Shares pursuant to the Transaction), and otherwise satisfies all
holding period and other requirements of Rule 144 of the Securities Act
applicable to it, any delivery of Shares or Share Termination Delivery Property
hereunder at any time after 6 months from the Trade Date (or 1 year from the
Trade Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) shall be eligible for resale under Rule 144
of the Securities Act and Company agrees to promptly remove, or cause the
transfer agent for such Shares or Share Termination Delivery Property, to
remove, any legends referring to any restrictions on resale under the Securities
Act from the Shares or Share Termination Delivery Property.  Company further
agrees that any delivery of Shares or Share Termination Delivery Property prior
to the date that is 6 months from the Trade Date (or 1 year from the Trade Date
if, at such time, informational requirements of Rule 144(c) are not satisfied
with respect to Company), may be transferred by and among Dealer and its
affiliates and Company shall effect such transfer without any further action by
Dealer.  Notwithstanding anything to the contrary herein, Company agrees that
any delivery of Shares or Share Termination Delivery Property shall be effected
by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary.  Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

(n)                                 Waiver of Jury Trial.   Each party waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to the
Transaction.  Each party (i) certifies that no representative, agent or attorney
of the other party has represented, expressly or otherwise, that such other
party would not, in the event of such a suit, action or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
have been induced to enter into the Transaction, as applicable, by, among other
things, the mutual waivers and certifications provided herein.

 

(o)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Company and each of its
employees, representatives, or other agents may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the

 

20

--------------------------------------------------------------------------------


 

Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.

 

(p)                                 Maximum Share Delivery.

 

(i)                                   Notwithstanding any other provision of
this Confirmation, the Agreement or the Equity Definitions, in no event will
Company at any time be required to deliver a number of Shares greater than the
Maximum Number of Shares to Dealer in connection with the Transaction.

 

(ii)                                In the event Company shall not have
delivered to Dealer the full number of Shares or Restricted Shares otherwise
deliverable by Company to Dealer pursuant to the terms of the Transaction
because Company has insufficient authorized but unissued Shares (such deficit,
the “Deficit Shares”), Company shall be continually obligated to deliver, from
time to time, Shares or Restricted Shares, as the case may be, to Dealer until
the full number of Deficit Shares have been delivered pursuant to this
Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date that prior to the relevant date
become no longer so reserved or (C) Company additionally authorizes any unissued
Shares that are not reserved for other transactions; provided that in no event
shall Company deliver any Shares or Restricted Shares to Dealer pursuant to this
Section 9(p)(ii) to the extent that such delivery would cause the aggregate
number of Shares and Restricted Shares delivered to Dealer to exceed the Maximum
Number of Shares.  Company shall immediately notify Dealer of the occurrence of
any of the foregoing events (including the number of Shares subject to clause
(A), (B) or (C) and the corresponding number of Shares or Restricted Shares, as
the case may be, to be delivered) and promptly deliver such Shares or Restricted
Shares, as the case may be, thereafter.

 

(iii)                             Notwithstanding anything to the contrary in
this Confirmation, any amount payable by Company to Dealer in respect of the
Transaction (A) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (B) pursuant to Section 6(d)(ii) of the Agreement shall, for all
purposes, be calculated as if the Maximum Number of Shares were equal to 2.0
times the Number of Shares (without regard to the limitations on adjustment set
forth in the second paragraph opposite the caption “Maximum Number of Shares” in
Section 2).

 

(q)                                 Shareholder Approval. Company shall use its
commercially reasonable efforts to seek approval from its shareholders, in
accordance with the requirements of Rule 312.03(c) of The New York Stock
Exchange Listed Company Manual or any successor rule, for the issuance pursuant
to the Transaction of a number of Shares equal to 1.75 times the Number of
Shares (without regard to the limitations on adjustment set forth in the second
paragraph opposite the caption “Maximum Number of Shares” in Section 2).  If
Company succeeds in obtaining such approval, then upon such approval and without
any further action by either party, (i) the two paragraphs set forth opposite
the caption “Maximum Number of Shares” in Section 2 shall be deemed to be
replaced in their entirety with the phrase “A number of Shares equal to 1.75
times the Number of Shares” and (ii) the Additional Termination Event set forth
in Section (h)(ii)(F) shall no longer be applicable.

 

(r)                                    Right to Extend.  Dealer may postpone, in
whole or in part, any Expiration Date or any other date of valuation or delivery
with respect to some or all of the relevant Warrants (in which event the
Calculation Agent shall make appropriate adjustments to the Daily Number of
Warrants with respect to one or more Expiration Dates) if Dealer determines, in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in

 

21

--------------------------------------------------------------------------------


 

compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

 

(s)                                   Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Company with respect to the Transaction that are senior to
the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

 

(t)                                    Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s
right to liquidate the Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party to constitute a “contractual right” as described in the Bankruptcy Code,
and (iii) each payment and delivery of cash, securities or other property
hereunder to constitute a “margin payment” or “settlement payment” and a
“transfer” as defined in the Bankruptcy Code.

 

(u)                                 Early Unwind.  In the event that the sale of
the “Underwritten Securities” (as defined in the Purchase Agreement (the
“Purchase Agreement”), dated as of September 16, 2010, between Company and J.P.
Morgan Securities LLC, as representative of the Initial Purchasers party thereto
(the “Initial Purchasers”)) is not consummated with the Initial Purchasers for
any reason, or Company fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
then the Transaction shall automatically terminate (the “Early Unwind”), on the
Early Unwind Date and (A) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (B) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price.  Each of
Dealer and Company represent and acknowledge to the other that, subject to the
proviso included in this Section 9(u), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

(v)                                 Payment by Dealer. In the event that (i) an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Dealer owes to Company an amount calculated under Section 6(e) of the
Agreement, or (ii) Dealer owes to Company, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

22

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Dealer will make the time of execution of the Transaction available
upon request.

 

 

Very truly yours,

 

 

 

 

 

Dealer is regulated by the Financial Services Authority.

 

 

 

Deutsche Bank AG, London Branch

 

 

 

 

 

By:

/s/ Lars Kestner

 

Name:

Lars Kestner

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Natalie Horton

 

Name:

Natalie Horton

 

Title:

Managing Director

 

 

 

 

 

Deutsche Bank Securities Inc., acting solely as Agent in connection with the
Transaction

 

 

 

 

 

By:

/s/ Lars Kestner

 

Name:

Lars Kestner

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Natalie Horton

 

Name:

Natalie Horton

 

Title:

Managing Director

 

 

Accepted and confirmed
as of the Trade Date:

 

American Equity Investment Life Holding Company

 

 

 

 

 

By:

/s/ John M. Matovina

 

Authorized Signatory

 

Name:

John M. Matovina

 

Title:

Chief Financial Officer & Treasurer

 

 

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo Banziger, Anthony DiIorio

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 

--------------------------------------------------------------------------------

 